ICJ_059_NuclearTests_NZL_FRA_1973-06-22_ORD_01_NA_02_EN.txt. 144 NUCLEAR TESTS (DECL. WALDOCK)

question cannot be prejudged now; it is not possible to exclude a priori,
that the further pleadings and other relevant information may change
views or convictions presently held.

The question described in the Order as that of the existence of “a legal
interest in respect of these claims entitling the Court to admit the Applica-:
tion” (para. 24) is characterized in the operative part as one relating to
the admissibility of the Application. The issue has been raised of whether
New Zealand has a right of its own——as distinct from a general community
interest—or has suffered, or is threatened by, real damage. As far as the
power of the Court to adjudicate on the merits is concerned, the issue is
whether the dispute before the Court is one “with regard to which the
parties are in conflict as to their respective rights” as required by the
jurisdictional clause invoked by New Zealand. The question thus appears
to be a limited one linked to jurisdiction rather than to admissibility.
The distinction between those two categories of questions is indicated
by Sir Gerald Fitzmaurice in C.J. Reports 1963, pages 102-103, as
follows:

“... the real distinction and test would seem to be whether or not the
objection is based on, or arises from, the jurisdictional clause or
clauses under which the jurisdiction of the tribunal is said to exist.
If so, the objection is basically one of jurisdiction.”

Article 17 of the General Act provides that the disputes therein referred
to shall include in particular those mentioned in Article 36 of the Statute
of the Permanent Court of International Justice. Among the classes of
legal disputes there enumerated is that concerning “the existence of any
fact which, if established, would constitute a breach of an international
obligation’? (emphasis added). At the preliminary stage it would seem
therefore sufficient to determine whether the parties are in conflict as to
their respective rights. It would not appear ncessary to enter at that stage
into questions which really pertain to the merits and constitute the heart
of the eventual substantive decision such as for instance the establishment
of the rights of the parties or the extent of the damage resulting from
radio-active fall-out.

Judge Sir Humphrey WaLpock makes the following declaration:

I concur in the Order. I wish only to add that, in my view, the prin-
ciples set out in Article 67, paragraph 7, of the Rules of Court should
guide the Court in giving its decision on the next phase of the proceedings
which is provided for by the present Order.

13
